02-10-467-CR



























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-10-00467-CR
 
 



Estaban
  Gilberto Campos Jr. a/k/a Estaban G. Campos


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
------------
 
FROM THE 371st District Court OF Tarrant COUNTY
------------
MEMORANDUM
OPINION[1] AND
JUDGMENT
----------
We
have considered the appellant=s pro se “Motion To Withdraw Appeal And Motion To Accelerate Mandate.” 
The motion complies with rule 42.2(a) of the rules of appellate procedure.
 Tex. R. App. P. 42.2(a).  No decision of
this court having been delivered before we received this motion, we grant
appellate counsel’s motion to withdraw, grant the motion to withdraw the
appeal, and dismiss the appeal.  See id.; Tex. R. App. P. 43.2(f).  Because appellant
provides that the State so agrees, we grant the motion to accelerate mandate,
and the mandate will issue immediately.  See Tex. R. App. P.
18.1(c).
 
PER
CURIAM
PANEL:  DAUPHINOT, MEIER, and GABRIEL, JJ.
 
DO NOT PUBLISH
Tex. R. App.
P. 47.2(b)
 
DELIVERED:  June 2,
2011

 




[1]See Tex. R. App. P. 47.4.